 Case: 4:17-cv-02482-RLW Doc. #: 57 Filed: 01/10/19 Page: 1 of 4 PageID #: 319



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

DREW E. BURBRIDGE and                      )
JENNIFER L. BURBRIDGE,                     )
                                           )
                    Plaintiffs,            )
                                           )
v.                                         )       Cause No. 4:17-cv-02482-RLW
                                           )
CITY OF ST. LOUIS, MISSOURI,               )
et al.                                     )
                                           )
                   Defendants.             )

       PLAINTIFFS’ OPPOSITION TO CONSOLIDATION OF DISCOVERY

      COME NOW Plaintiffs, by and through their undersigned counsel, and in

opposition to Defendants’ motion to consolidate discovery in this litigation with 22

other cases, state as follows:

                                      Introduction

      Defendants have filed a motion to consolidate discovery in this matter with

that of 22 other cases (see Doc. 52). While it is accurate that all 23 of these cases

occurred within the same limited timeframe, and that the catalyst to the events

complained of by the individual plaintiffs is similar, the individual circumstances,

assaults, detentions, and Constitutional violations visited upon each of the plaintiffs

in all of the 23 lawsuits are different.

      Consolidating discovery in the Burbridge case with that of the other 22

lawsuits, while no doubt benefiting the City, is inconvenient and inefficient for the

Burbridges. Ordering such consolidation will create an unnecessary delay to the

Burbridges and will place an unreasonable burden and additional work on their
                                               1
 Case: 4:17-cv-02482-RLW Doc. #: 57 Filed: 01/10/19 Page: 2 of 4 PageID #: 320



counsel. While the Court may consider consolidating discovery in the other 22 cases

(which on information and belief share common counsel), the Burbridges’ case

should be left as a separate matter as consolidation would unfairly prejudice them.

                                       Discussion

      A district court’s discretion to consolidate actions under Federal Rules of Civil

Procedure 42(a) is not unbounded. Bank v. Saettele, 21 F.3d 233, 235 (8th Cir.

1994). While “considerations of convenience and economy must yield to the interests

of justice in a fair and impartial trial” Flintkote Co v. Allis-Chalmers Corp., 73

F.R.D. 463 (S.D.N.Y. 1977), “a court’s broad discretion is…tempered by whether

consolidation is warranted in light of the risk of prejudice, the possibility of

confusion resulting from the consolidation, the potential to burden the parties,

witnesses, and judicial resources, the length of time comparatively, and the relative

expense to all concerned.” Spire STL Pipeline LLC v. 3.31 Acres of Land, No., 4:18

CV 1327, 2018 WL 4300120, at *1 (E.D. Mo. Sept. 10, 2018) (risk of prejudice,

confusion, and burden) (reported version forthcoming); Davidson Surface/Air Inc. v.

Bahsoun, No. 4:15-CV-1183 RLW, 2017 WL 1497895 (E.D. Mo. Apr. 24, 2017) (citing

Cantrell v. GAF, 999 F.2d 1007, 1011 (6th Cir. 1993)) (consideration of time and

expense). Indeed, the Eighth Circuit has unequivocally stated that consolidation is

not appropriate “if it leads to inefficiency, inconvenience, or unfair prejudice to a

party,” and a district court will be reversed if it abuses its discretion by improperly

consolidating cases. EEOC v. HBE Corp., 135 F.3d 543, 551 (8th Cir. 1998).




                                            2
 Case: 4:17-cv-02482-RLW Doc. #: 57 Filed: 01/10/19 Page: 3 of 4 PageID #: 321



      As a threshold matter, in order to consolidate separate actions, those actions

must involve a common question of law or fact. Fed. R. Civ. P. 42(a); Bank, 21 F.3d

at 235. The involvement of the same cause of action or legal theory does not

necessarily meet this threshold requirement as indicated by the Eighth Circuit.

“[T]he mere fact that two cases assert similar theories of recovery does not

constitute a common question of law as to warrant consolidation.” Flintkote Co., 73

F.R.D. at 465; see also Bank., 21 F.3d at 236 (two cases, both involving breach of

contract claims, were improperly consolidated because the legal issues were

unrelated). Additionally, if the defenses would be different, consolidation may be

improper. See Garber v. Randell, 477 F.2d 711, 714 (2d Cir. 1973).

      Discovery in the instant matter involves a discreet assault against the

Burbridges and related events surrounding their arrests and detentions. The

Burbridges as journalists / documentary film makers are differently situated than

those present as protestors or regular citizens. Discovery between the Burbridges

and the City has already been ongoing for numerous months; additional delays are

unwarranted and the mass volume of unrelated information consolidated discovery

would produce (related to the violations alleged in the other 22 cases) would amount

to an enormous burden on the Burbridges’ counsel who would have to sort through a

mass of irrelevant materials. While undersigned counsel is willing to accommodate

the City on key shared witness depositions related to “pattern and practice”, that

can be accomplished through mutual agreement. A blanket order of consolidation is

unjust and overly burdensome.



                                          3
 Case: 4:17-cv-02482-RLW Doc. #: 57 Filed: 01/10/19 Page: 4 of 4 PageID #: 322



      WHEREFORE, Plaintiffs respectfully request that the Court deny the

Defendants’ motion to consolidate discovery in this matter with the other listed

cases; and for such further relief as the Court may deem just and proper in the

premises.



                                        Respectfully submitted,


                                        NEWTON BARTH L.L.P.

                                 By:     /s/ Talmage E. Newton IV               .
                                        Talmage E. Newton IV, MO56647
                                        tnewton@newtonbarth.com
                                        Brandy B. Barth, MO56668
                                        bbarth@newtonbarth.com
                                        555 Washington Ave., Ste. 420
                                        St. Louis, Missouri 63101
                                        (314) 272-4490 – Telephone
                                        (314) 762-6710 – Facsimile

                                        Attorneys for Plaintiffs



                            CERTIFICATE OF SERVICE


      The undersigned hereby certifies that a true and accurate copy of the

foregoing was served via the Court’s electronic filing system upon all parties of

record on this 10th day of November, 2019.

                                                /s/ T.E. Newton




                                          4
